PD-1595-14
                                                                           COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                 Matthew J. Kita                          Transmitted 2/6/2015 4:01:35 PM
                            attorney and counselor at law                   Accepted 2/9/2015 7:26:09 AM
                                                                                             ABEL ACOSTA
February 9, 2015                     p.o. box 5119                                                   CLERK
                                 dallas, texas 75208



                                      February 6, 2015

    Via e-filing
    Mr. Abel Acosta
    Court of Criminal Appeals
    201 East 14th Street, Room 106
    Austin, Texas 78705

            Re:    Roger Liverman v. State of Texas
                   Case No. PD-1595-14
                   Aaron Liverman v. State of Texas
                   Case No. PD-1596-14

    Dear Mr. Acosta:

    I am representing Appellants/Respondents Roger and Aaron Liverman in the
    above-referenced proceedings. Please continue to direct all correspondence
    regarding these matters to me at the e-mail address below.

    If you have any additional questions, please do not hesitate to contact me.


                                               Respectfully submitted,

                                               /s/ Matthew J. Kita

                                               Matthew J. Kita

    cc:     Via e-filing
            Mr. Paul Johnson
            Ms. Lara Tomlin
            P. O. Box 2344
            Denton, Texas 76202




          p: 214.699.1863           matt@mattkita.com                f: 214.347.7221